Title: To Thomas Jefferson from Robley Dunglison, 21 December 1825
From: Dunglison, Robley
To: Jefferson, Thomas


                        
                        
                            
                            Dec. 21. 1825.
                        
                    Mr Jefferson will be pleased to take six grains of Rhubarb with fifteen of Magnesia, every other night, in a little milk—to use the tepid or cold affusion as directed last night—and should the symptoms of which he complained be in any wise aggravated, he had better abstain in part or wholly from vegetable food, living on Animal food & Biscuit.Should the old symptoms become aggravated during Dr Dunglison’s absence the dose of the Laudanum must be augmented.
                        R D
                    